Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 6 contains the trademark/trade name Delrin.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a thermoplastic material (ex. polyacetal) and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (CN 107458445 A) in view of Garton et al. (US 2012/0318763 A1) and in further view of Lin et al. (US 2009/0194958 A1).
Regarding claims 1 & 13, Bi et al. discloses a material handling cart (see Abstract generally), comprising: a frame (regarding a frame see portion 2 and portion 3 with portion 4) including an upper surface and a lower surface (see Annot. Fig. 1); a plurality of wheels (casters 5), each wheel attached to the lower surface of the frame (Annot. Fig. 1); a plurality of engaging members spaced from each other for supporting a part to be carried by the cart, each engaging member attached to the upper surface of the frame, and having an engaging surface for directly engaging the part (see Annot. Fig. 1 & Fig. 2); a plurality of upper supports attached to the frame, each upper support extending upward from the frame to a distal end and having a height equal to or greater than a height of the part when the part is carried by the cart (see Annot. Fig. 1).

    PNG
    media_image1.png
    302
    632
    media_image1.png
    Greyscale

Bi et al. differs from the invention as claimed because Bi et al. does not disclose wherein the engaging members have engaging surface comprising a material which protects a corresponding surface of the part from damage when the part is carried by the cart.  It is well known in the art to utilize a protective material for the engaging members.  Garton et al. teaches constructing the engaging members from high density polyethylene (Para. 0042).  Based on the teachings of Garton et al. it would have been obvious to one having ordinary skill in the art prior to the effective filed date of the instant application to construct the engaging surfaces from a material that would prevent/deter damage when the part is carried by the cart.
Bi et al. does not disclose wherein each upper support has an upper stacking coupler at the distal end; and a plurality of lower stacking couplers attached to the lower surface of the frame; wherein the lower stacking couplers of the cart engage upper stacking couplers of a second material handling cart identical to the cart, to stack the cart above the second cart; and wherein the upper stacking couplers of the cart engage lower stacking couplers of a third material handling cart identical to the cart, to stack the third material handling cart above the cart.  Regarding claim 13, Bi et al. does not disclose wherein the upper stacking couplers each comprise an upper tube, and the lower stacking couplers each comprise a lower tube, and the lower tubes are larger in cross-section than the upper tubes.  
Lin et al., however, teaches wherein each upper support has an upper stacking coupler at the distal end (see the top portions of element 20; Figs. 2 & 7); and a plurality of lower stacking couplers attached to the lower surface of the frame (engaging members 50; Fig. 7); wherein the lower stacking couplers of the cart engage upper stacking couplers of a second material handling cart identical to the cart, to stack the cart above the second cart; and wherein the upper stacking couplers of the cart engage lower stacking couplers of a third material handling cart identical to the cart, to stack the third material handling cart above the cart (Fig. 7); wherein the upper stacking couplers each comprise an upper tube, and the lower stacking couplers each comprise a lower tube, and the lower tubes are larger in cross-section than the upper tubes (Figs. 2 & 7).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included upper and lower stacking couplers as claimed in order to stack multiple carts in order to save space.

Regarding claim 2, Bi et al. as modified by Garton et al. and Lin et al. discloses the material handling cart according to claim 1, comprising a floor (plate 4) attached to the upper surface (portion 3) of the frame.  

Regarding claim 5, Bi et al. as modified by Garton et al. and Lin et al. discloses the material handling cart according to claim 1, wherein each engaging member comprises a saddle (see Annot. Fig. 1).  Bi et al. differs from the invention as claimed because Bi et al. does not disclose wherein the engaging surface of each of the saddles comprises a polymer or a foam.  As previously discussed in claim 1, It is well known in the art to utilize a polymer for the engaging members.  Garton et al. teaches constructing the engaging members from high density polyethylene polymer (Para. 0042).  Based on the teachings of Garton et al. it would have been obvious to one having ordinary skill in the art prior to the effective filed date of the instant application to construct the engaging surfaces from a material that would prevent/deter damage when the part is carried by the cart.

Regarding claim 7, Bi et al. as modified by Garton et al. and Lin et al. discloses the material handling cart according to claim 5, wherein each saddle is substantially V-shaped (see Annot. Fig. 1).  

Regarding claim 8, Bi et al. as modified by Garton et al. and Lin et al. discloses the material handling cart according to claim 5, wherein each saddle has a shape substantially complementary to a corresponding portion of the part (Fig. 2).  

	Regarding claim 9, Bi et al. as modified by Garton et al. and Lin et al. discloses the material handling cart according to claim 7, wherein the part has a first portion of a first size, and the saddles support the first portion when the part is carried by the cart; wherein when the part is not carried by the cart, the saddles support a second portion of a second part which is carried by the cart (Fig. 2 shows multiple parts being carried on the cart, as such, the cart can carry these parts all at once or one at a time).  Bi et al. does not explicitly disclose and wherein the first and second portions of each respective part, have different dimensions.  It would have been an obvious matter of design choice to select parts with different dimensions so as to allow the cart to be adapted to various configurations and sizes to accommodate multiple applications, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

	Regarding claim 10, Bi et al. as modified by Garton et al. and Lin et al. discloses the material handling cart according to claim 9, wherein the first portion of the part and the second portion of the second part are cylindrical (Fig. 2).  Bi et al. does not explicitly disclose wherein the shafts having different diameters.  It would have been an obvious matter of design choice to select parts with different diameters so as to allow the cart to be adapted to various configurations and sizes to accommodate multiple applications, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 12, Bi et al. as modified by Garton et al. and Lin et al. discloses the material handling cart according to claim 1, wherein one of the engaging members and a pair of the upper supports are unitary, and the engaging surface of the engaging member extends onto the pair of upper supports (see Annot. Fig. 1).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (CN 107458445 A) in view of Garton et al. (US 2012/0318763 A1) and in further view of Lin et al. (US 2009/0194958 A1) and in further view of Sanford (US 2018/0312183 A1).
Regarding claim 6, Bi et al. as modified by Garton et al. and Lin et al. discloses the material handling cart according to claim 5.  Bi et al. does not disclose wherein the engaging surface of each of the saddles comprises DelrinTM . Sanford, however, teaches that it is well known in the cart art to construct the engaging surfaces from polyacetal (Para. 0039).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized polyacetal engaging surfaces as taught by Sandford on the invention of Bi et al. for the purpose of preventing the part from sliding off the cart.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (CN 107458445 A) in view of Garton et al. (US 2012/0318763 A1) and in further view of Lin et al. (US 2009/0194958 A1) and in further view of Yu (CN 201558884 U).
Regarding claim 11, Bi et al. as modified by Garton et al. and Lin et al. discloses the material handling cart according to claim 1.  Bi et al. differs from the invention as claimed because Bi et al. does not disclose wherein a portion of the part engaging the engaging surfaces of the engaging members is a cylindrical shaft, and the engaging members each comprise a pair of rollers on which the cylindrical shaft rests such that the shaft is rotatable when the part is carried by the cart.  Yu teaches a saddle (saddles 2) with rollers (rollers 4) for supporting a cylindrical part (Fig. 1).  Based on the teachings of Yu, it would have been obvious to one having ordinary skill in the art prior to the effective filed date of the instant application to provide a saddle with rollers to support the cylindrical part for the purpose of facilitating movement of the heavy part (for ease of loading and unloading the part onto the saddle).

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (CN 107458445 A) in view of Garton et al. (US 2012/0318763 A1) and in further view of Lin et al. (US 2009/0194958 A1) and in further view of Ekstein (US 2004/0000766 A1).
Regarding claim 14, Bi et al. as modified by Garton et al. and Lin et al. discloses the material handling cart according to claim 1.  Bi et al. differs from the invention as claimed because Bi et al. does not disclose an eye bolt or a hook attached to the lower surface of the frame, for pulling the cart or for attaching the cart to another cart.  It is well known in the cart art to provide for an eye bolt or a hook on the lower surface of the frame.  Ekstein, teaches providing eye screws/hooks on the lower surface of the frame (eyescrew 28; Fig. 1; Paras. 0009, 0021).  Based on the teachings of Ekstein it would have been obvious to one having ordinary skill in the art prior to the effective filed date of the instant application to provide hooks on the lower surface of the frame in order to pull the cart or for attaching the cart to another cart.

Regarding claim 17, Bi et al. as modified by Garton et al. and Lin et al. discloses the material handling cart according to claim 1.  Bi et al. differs from the invention as claimed because Bi et al. does not disclose where the cart has an RFID tag. It is well known in the cart art to utilize an RFID tag.  Ekstein, teaches providing an identifying barcode/RFID on a cart (label 52; Fig. 1; Para. 0029).  Based on the teachings of Ekstein it would have been obvious to one having ordinary skill in the art prior to the effective filed date of the instant application to provide an RFID tag on a cart for the purpose of providing location data.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (CN 107458445 A) in view of Garton et al. (US 2012/0318763 A1) and in further view of Lin et al. (US 2009/0194958 A1) and in further view of Dyson (US 2017/0369087 A1).
Regarding claim 16, Bi et al. as modified by Garton et al. and Lin et al. discloses the material handling cart according to claim 1.  Bi et al. differs from the invention as claimed because Bi et al. does not disclose wherein the wheels are swivel caster wheels, each having a lock to prevent motion of the wheel.  Dyson, however, teaches a cart with lockable swivel caster wheels (casters 14; Para. 0018; Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included Dyson’s lockable swivel caster wheels on the invention of Bi et al. for the purpose of preventing the cart from inadvertently rolling away when on uneven terrain.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose a plurality of side walls attached to and extending upward from the frame and surrounding the part when the part is carried by the cart.  Swapping out Bi’s fence for sidewalls would be hindsight reconstruction.  Applicant later claims windows in the sidewalls which are not necessary because the perimeter fence already allows a user to view through the sides to see the part.  Claims 4 & 22 depend from claim 3.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose a pocket for holding a component associated with the part.  
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose wherein the frame has a plurality of sides, and one of the sides has a pair of spaced-apart first pusher attachments, the cart further comprising a pusher, the pusher comprising:Att'y Dkt: 102396-23613US01- 14 - Customer No. 181 102396\23613US01\4810-7754-9230.v1PATENTa base having a proximal end including a pair of second pusher attachments which engage the first pusher attachments to movably attach the pusher base to the cart frame, and a distal end including a pair of wheels mounted to roll along a longitudinal axis of the base when the pusher base is attached to the cart frame; and a handle extending upward from the distal end of the base at an obtuse angle to the longitudinal axis of the base, such that when the pusher base is attached to the cart frame, a user moves the cart by applying a pushing force on the handle.  Claims 19-21 depend from claim 18.
Modifying the prior art of record with additional references to meet the limitations of claims 3, 15 and 18 would require examiner to employ hindsight reasoning.
Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618   
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618